Filed 9/28/15 Chapple v. Simmons CA1/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIRST APPELLATE DISTRICT

                                                  DIVISION ONE


WILLIAM J. CHAPPLE,
         Plaintiff and Appellant,
                                                                     A144261
v.
                                                                     (Contra Costa County
EDGAR H. SIMMONS,
                                                                     Super. Ct. No. MSC1302005)
         Defendant and Respondent.


         Plaintiff William Chapple, appearing in propria persona, appeals from a judgment
entered against him after a bench trial on his claims against defendant Edgar Simmons.
Chapple sued Simmons, a process server, alleging that Simmons’s failure to serve and
file documents in a separate action brought by Chapple resulted in that action’s dismissal.
On appeal, Chapple challenges the trial court’s determination that he failed to establish
Simmons’s liability and the court’s “application of the law of contributory negligence.”
As Chapple has failed to provide a record sufficient to evaluate the court’s ruling or any
cogent legal arguments in support of his claims, we affirm.
                                                    I.
                                          FACTUAL AND PROCEDURAL
                                               BACKGROUND
         In September 2013, Chapple brought this suit against Simmons and Stephen Weir,
the former Clerk-Recorder of Contra Costa County.1 The complaint alleged 14 causes of


1
 The trial court sustained the demurrer of the subsequent Clerk-Recorder, Joseph
Canciamilla, and the Clerk-Recorder is not a party to this appeal.

                                                             1
action,2 most under various provisions of the Business and Professions Code that govern
registration requirements for process servers. (See generally Bus. & Prof. Code, § 22350
et seq.)
       The complaint alleges that on September 9, 2012, Chapple met with Simmons and
asked him to file and serve various documents from a wrongful-eviction action Chapple
had previously filed in Alameda County, Chapple v. Udinsky (Super. Ct. Alameda
County, 2012, No. RG11572749) (Udinsky). A case management order attached to the
complaint shows that in July 2012, the Udinsky trial court found that Chapple had failed
timely to serve the complaint on certain defendants or file a proof of service and ordered
Chapple to show cause why that action should not be dismissed. Simmons then allegedly
agreed to serve and file the relevant documents in Udinsky, accepted $305 in payment,
and issued an invoice, but he failed to perform the promised services, resulting in
Udinsky’s dismissal
       After the trial court here overruled Simmons’s demurrer to the complaint, a one-
day bench trial took place in October 2014. The minute order from the trial indicates that
the parties, who both appeared in propria persona, were “sworn and examined,” the court
“hear[d] argument of each side and [took] the hearing under submission,” and Chapple
gave “a copy of the invoice”—an apparent reference to the invoice Simmons gave
Chapple in September 2012—to the court. (Capitalization omitted.) No reporter’s
transcript from this hearing has been provided, and there is no indication that any
evidence other than the parties’ testimony and the invoice was introduced at trial.
       As no statement of decision was requested, the trial court issued a brief ruling after
trial that stated, “Plaintiff has failed to meet his burden of proof as to liability. The court
finds that he shall take nothing by way of this action.” Judgment against Chapple was
entered in January 2015.




2
 The beginning of the complaint lists 20 causes of action but makes allegations in
support of only 14 of them.

                                               2
                                              II.
                                         DISCUSSION
       Chapple’s failure to provide a reporter’s transcript from the trial is fatal to his
claims. “ ‘It is the duty of an appellant to provide an adequate record to the [appellate]
court establishing error. Failure to provide an adequate record on an issue requires that
the issue be resolved against [the] appellant. [Citation.]’ [Citation.] This principle stems
from the well-established rule of appellate review that a judgment or order is presumed
correct and the appellant has the burden of demonstrating prejudicial error.” (Hotels
Nevada, LLC v. L.A. Pacific Center, Inc. (2012) 203 Cal. App. 4th 336, 348.) Chapple’s
briefing purports to summarize certain trial testimony, but without a transcript to reveal
what the parties’ testimony actually was, we cannot evaluate whether the trial court
correctly determined that Simmons was not liable. Moreover, the minute order and the
court’s brief decision after trial do not mention anything about contributory negligence,
and we do not know what the court’s reasoning on this issue was. Although we
appreciate that Chapple is representing himself, the same standards that apply to
attorneys apply to him. (County of Orange v. Smith (2005) 132 Cal. App. 4th 1434, 1444.)
Given the absence of an adequate record, we must presume the judgment is correct. (See,
e.g., Maria P. v. Riles (1987) 43 Cal. 3d 1281, 1295-1296; Gee v. American Realty &
Construction, Inc. (2002) 99 Cal. App. 4th 1412, 1416.)
       Moreover, Chapple has not made any cogent legal arguments in support of his
claims. “ ‘Appellate briefs must provide argument and legal authority for the positions
taken. “When an appellant fails to raise a point, or asserts it but fails to support it with
reasoned argument and citations to authority, we treat the point as waived.” ’ ” (Cahill v.
San Diego Gas & Electric Co. (2011) 194 Cal. App. 4th 939, 956.) Although he makes
cursory assertions that Simmons violated various statutes, Chapple does not explain how
the evidence demonstrates Simmons’s liability or address how the trial court erred in
applying the concept of contributory negligence. As a result, even if we had a sufficient
record to evaluate, Chapple has failed to identify any adequate basis on which the
judgment should be reversed.


                                               3
                                        III.
                                    DISPOSITION
      The judgment is affirmed. Simmons is awarded his costs on appeal.




                                               _________________________
                                               Humes, P.J.


We concur:


_________________________
Margulies, J.


_________________________
Banke, J.




                                         4